DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 8-14, 27-32 are pending in the application.  Claim 14 is withdrawn. Claims 1, 2, 4-6, 8-13 and 27-32 are currently under examination.
This office action is in response to the amendment filed on 3/30/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-13, 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by amendment.  
Regarding claims 1, 2, 27, the term “acellular germinal center” renders the claim indefinite because it is unclear what type of germinal center is considered “acellular.” The claims further recite exposing B cells to antigen, wherein the B cell is a cell. It is thus contradictory to the term “acellular.” The specification fails to provide a definition for “acellular germinal center.” As such, the metes and bounds of the claim cannot be established.
Dependent claims 4-6, 8-13 and 28-32 are rejected for same reason because they depend on claims 1, 2 and 27.
Regarding claim 12, the recitation of “wherein the method further comprises purifying the antigen-specific B cells prior to exposure” renders the claim indefinite because the B cell prior to exposure is naïve B cells, not antigen specific B cells. As such, it is unclear what type of B cells is being purified.
Regarding claim 31, the term “acellular T follicular helper cell” renders the claim indefinite because it is unclear what is considered as an acellular cell.  In other words, it contradictory to have a cell that is acellular.  The specification fails to provide a definition for such acellular TFH cell, as such, the metes and bounds of the claim cannot be established.
Regarding claim 32, the term “acellular  follicular dendritic cell” renders the claim indefinite because it is unclear what is considered as an acellular cell.  In other words, it contradictory to have a cell that is acellular.  The specification fails to provide a definition for such acellular FDC cell, as such, the metes and bounds of the claim cannot be established.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8-13, 28-32 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Sukumar et al (US 8,669,105).  This rejection has been rewritten to address the amendment.  
Claim 1 as amended comprises 2 steps: 1) exposing naïve B cells to an antigen, at least one kind is presented on a three dimensional surface of a microcarrier; 2) obtaining B cells with one or more characteristics as recited. 
Sukumar et al. disclose an artificial immune system that comprises at least one artificial germinal center (synthetic GC) embedded in an engineered tissue construct, said artificial germinal center comprises B cells, T cells and follicular dendritic cells (col.3, lines 35-41, claim 3).  Sukumar et al. disclose that the artificial immune system may be used to produce antibodies specific for an agent, comprising administering agent to the artificial system, isolating B cells producing antibodies specific for said agent, and the isolated B cells can be cloned and immortalized (col.3, lines 50-60).  Sukumar et al. discloses that the frequency of B cells with a given antigen specificity can be determined with a modified ELISPOT assay (col.11, liens 4-6), and phenotype including GC B cell phenotype, class switching and somatic hypermutation are determined (col.21, example 27).  The disclosure of Sukumar meets the limitation of two steps recited in claim 1.  Since the specification does not provide a limiting definition for acellular germinal center, the disclosure from Sukumar meets all limitation of the claim. 
Regarding claim 5, Sukumar et al. disclose the naïve B cells are sorted prior to exposure to the antigen (col.14, lines 34-39).
Regarding claim 8, Sukumar et al. disclose adding soluble factors to GC (col.7, lines 11-12, col. 9, lines 15-17).
Regarding claims 9 and 10, Sukumar et al. disclose adding IL-4 to the GC (col.13, line 44-55).
Regarding claims 2, 11 and 30, Sukumar et al. disclose direct analysis of activated B cells can be performed by isolating B cells from engineered tissue matrix following antigen encounter construct using collagenase (col.11, lines 24-30), which meets the limitation of eliminating a portion of the three dimensional surface, or dead cells by enzymatic degradation.   
Regarding claim 12, Sukumar et al. disclose isolating B cells and cloning said B cells (col.3, line 58-60).
Regarding claim 13, Sukumar et al. disclose isolating B cells using microbeads and MACS system (col.13, line 67, col.14, line1), which meets the limitation of cell sorting.
Regarding claim 28, Sukumar et al. disclose obtaining positive ʌ-naïve B cells, and removing κ-positive B cells (col.14, lines 54-58), which meets the limitation of classifying the naïve B cells.
Regarding claim 29, Sukumar et al. disclose the naïve B cells are sorted prior to exposure to the antigen (col.14, lines 34-39), which meets the limitation of purifying the naïve B cells.  
Regarding claims 31 and 32, Sukumar et al. disclose engagement of CD40 is known to activate B cells, dendritic cells, and macrophages. Sukumar et al. disclose that engagement of FDC-CD40 by CD40L on T cells in active GC is required (col.7, lines 10-20).  Since the specification does not provide a limiting definition for “acellular T follicular helper cell” and “acellular follicular dendritic cell,”  the disclosure from Sukumar is considered to meet all limitation of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukumar et al., in view of Guichard et al (IDS).
The teaching from Sukumar has been discussed above. Sukumar et al. further teach engagement of CD40 is known to activate B cells, soluble factors such as CD40L and anti-CD40 can be added to potentiate B cell viability (col.7, lines 11-12, col.9, lines 15-17, claims 14 and 16).  Sukumar et al. disclose naïve B cells isolated from naïve mice (col. 14, lines 34-39).  Sukumar et al. teach GC produces memory B cells, and also plasmacytic series, B cells becomes antibody forming cells, proliferation of antibody-forming cells, antibody secretion and affinity maturation (col.8, lines 46-68).  
However, Sukumar does not teach whether the CD40L is in multivalent form.
Guichard et al. teach monomers of CD40L can self-assemble around a threefold symmetry axis to form homotrimers that can each bind three receptor molecules (page 355, 1st paragraph).  Guichard et al. teach synthetic multivalent ligands to CD40, owing to the presence of multiple copies of a recognition motif attached to a central scaffold, can mediate clustering of cell surface receptors and function as effector molecules (page 355, 2nd paragraph, line 1-3).  Guichard et al. teach the radial distribution of CD40 binding units (multivalent form) and C3-symmetry are preferred for optimal binding to CD40 and signaling (page 357, last paragraph, lines 1-2).
It would have been obvious to an ordinary skilled in the art to use multivalent form of CD40L to activate the B cells in artificial GC based on the combined teaching from Sukumar and Guichard et al. The ordinary skilled in the art would be motivated to use multivalent form of CD40L because Guichard et al. demonstrated that multivalent form of CD40L is preferred for optimal binding to CD40 and signaling. The ordinary skilled in the art would have reasonable expectation of success to use a CD40L in multivalent form as taught by Guichard et al. in the process of generating B cells as taught by Sukumar.  Therefore, the claimed method of claim 4 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukumar et al., in view of Purwada et al (IDS).
The teaching from Sukumar has been discussed above.  However, Sukumar does not specifically teach that at least one of the CD40L and the antigen is bound to the microbeads or microcarrier.
Purwada et al. teach a method of making ex vivo engineered immune organoid for controlled germinal center reactions (abstract). Purwada et al. teach a B cell follicle organoid made of nanocomposite biomaterials that recapitulates the anatomical microenvironment of a lymphoid tissue that provides the basis to induce accelerated GC reaction by continuously providing ECM and cell-cell signals to naïve B cells.  Purwada et al. teach this organoid provides over primary B cell proliferation with 100 fold higher and rapid differentiation to the GC phenotype with robust antibody class switching (page 32, 2nd col., 2nd paragraph, lines 1-4).  Purwada et al. teach that CD40L signaling is critical in induction of GC phenotype (page 32, 2nd col., 2nd paragraph, lines 5-7). 
It would have been obvious to an ordinary skilled in the art to bound at least the antigen or CD40L to the three dimensional surface comprises microcarrier in the method of generating B cells in vitro based on the combined teaching from Sukumar and Purwada et al. The ordinary skilled in the art would be motivated to bound the antigen and/or CD40L in the three dimensional surface in the method taught by Sukumar because it would more efficiently induce B cell proliferation and switch to GC phenotype as taught by Purwada et al. The ordinary skilled in the art would have reasonable expectation of success to bound antigen or CD40L to the GC construct and activates naïve B cells following combined teaching from Sukumar and Purwada et al.  Therefore, the claimed invention in claim 6 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the rejection, Applicant argues that amended claims 1-2 recites a method of ex vivo generation of B cells in a synthetic acellular germinal center, which differs from Sukumar having living follicular dendritic and T cells. Applicant argues that the present invention uses an artificial germinal center that does not contain living cells, only synthetic components like artificial FDCs and artificial follicular helper T, being microbeads, microcarriers, and recombinant proteins other than B cells. Applicant points to paragraph 7 and 113 from the specification for directed to a method of biomaterials-based artificial lymph node or GC-like reactions that allow rapid expansion of B cells.
The above argument has been fully considered but deemed unpersuasive.  As discussed above, the specification does not provide a limiting definition for “acellular germinal center” “acellular FDCs” “acellular T helper cells” in the context of claims. Paragraph 7 explains using biomaterials based artificial lymph node or GC-like reactions. Paragraph 113 explains the term “antigen.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the present case, an ordinary skilled in the art reading the specification would not interpret artificial acellular FDCs or acellular T cells are not actually cells but microbeads or microcarriers, and acellular germinal center that comprises microbeads, microcarriers and proteins with B cells. As such, the above rejections are still considered proper and maintained.



New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Wan et al. The Journal of Immunology, 2009, Vol. 190, pages 4661-4675).
Wan et al. disclose a method that comprises the following steps: 1) exposing naïve B cells to an antigen presented on a substrate (Figure 2 and legend); 2) obtaining activated B cells expressing CD69, a marker for B cell surface activation (page 4668, 1st col), which is expression of activated B cell phenotype.  The disclosure of Wan et al. anticipates the two steps of claim 1.  
Regarding claim 8, Wan et al. teach pretreatment of B cells with cytoskeleton inhibitors such as Latrunculin, Nocodazole and Colchicine (Figure 11 and legend). Since the claim does not limit to any particular factor, these inhibitors meet the limitation of soluble factor.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Virology Journal, 2010, Vol.7, no.370, pages 1-7).
Claim 2 is drawn to a method of ex vivo generation of B cells in a synthetic acellular germinal center comprising: 1) exposing naïve B cells to an soluble antigen; 2) eliminating a portion of dead B cells; and 3) obtaining B cells with the recited characteristics. The synthetic acellular germinal center is not given weight because the specification set forth limiting definition for the acellular germinal center. 
Wu et al. teach a method that comprises the following steps: 1) exposing naïve B cells to soluble HBV antigen (page 3, 1st col., last paragraph, lines 5-10); 2) sorting B cells by FACS, which meets the limitation of eliminating dead B cells (Figure 3 and legend); 3) obtaining B cells that can induce CTL response, which meets the limitation of B cells expressing regulatory B cell phenotype (Figure 4 and legend).
The only difference between the teaching from Wu et al. and the claimed method is that the antigen is a peptide derived from HBV core protein in Wu et al., whereas the claimed antigen is polypeptide or protein. 
It would have been obvious to an ordinary skilled in the art that the method taught by Wu et al. is not limited to a specific peptide antigen derived from HBV core protein. The ordinary skilled in the would recognize that many different soluble antigen, being protein or polypeptide, exists in nature, which may be presented by B cells to elicit antigen specific CTLs. The ordinary skilled in the art would be motivated to using such protein or polypeptide antigen to study whether there is antigen specific CTLs may be induced by B cell. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was made.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636